       Case 2:17-cr-00115-TLN Document 51 Filed 10/21/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     PATRICK SLAVIN
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                        )   Case No. 2:17-CR-00115-TLN
11                                                    )
                         Plaintiff,                   )   STIPULATION AND ORDER TO
12                                                    )   CONTINUE EVIDENTIARY HEARING
     vs.                                              )
13                                                    )
     PATRICK SLAVIN,                                  )   Date: October 26, 2020
14                                                    )   Time: 9:00 a.m.
                        Defendant.                    )   Judge: Hon. Troy L. Nunley
15                                                    )
                                                      )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Matthew Thuesen, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Defendant Patrick Slavin, that the Evidentiary Hearing scheduled for October 26, 2020 may
20
     be vacated and continued to January 11, 2021 at 9:00 a.m.
21
             Due to current COVID-19 situation at Sacramento County Main Jail and the court closure
22
     to the public, defense counsel would like avoid transportation of Mr. Slavin from Springfield,
23
     Missouri and instead proceed with a waiver of Mr. Slavin’s physical presence. The parties are
24
     asking to continue the evidentiary hearing, in part, to obtain Mr. Slavin’s waiver. Further,
25
     counsel desires additional time to prepare for the evidentiary hearing, which involves consulting
26
     with his expert about the proposed treatment plan disclosed to the parties on July 2, 2020. The
27
     parties expect the hearing to last between 2 and 3 court days. The government does not oppose
28

      Stipulation and Order to Continue Evidentiary        -1-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
       Case 2:17-cr-00115-TLN Document 51 Filed 10/21/20 Page 2 of 3


 1   this request.

 2           Based upon the foregoing, the parties agree time under the Speedy Trial Act has already

 3   been excluded and should be continue to be excluded pursuant to 18 U.S.C. §3161 (h)(4) and

 4   General Order 479, Local Code N, until such time as the Court determines the defendant's mental

 5   condition is so improved that the trial may proceed.

 6
                                                      Respectfully submitted,
 7
 8                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
 9
10   Date: October 21, 2020                           /s/ Jerome Price
                                                      JEROME PRICE
11                                                    Assistant Federal Defender
                                                      Attorneys for Defendant
12                                                    PATRICK SLAVIN

13
     Date: October 21, 2020                           MCGREGOR W. SCOTT
14                                                    United States Attorney
15
                                                      /s/ Matthew Thuesen
16                                                    MATTHEW THUESEN
                                                      Assistant U.S. Attorney
17                                                    Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Evidentiary     -2-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
       Case 2:17-cr-00115-TLN Document 51 Filed 10/21/20 Page 3 of 3


 1                                                    ORDER

 2           The Court, having reviewed and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The evidentiary
 4   hearing is re-set to commence on January 11, 2021 at 9:00 a.m. before District Judge Troy L.
 5   Nunley.
 6           The Court continues to exclude time under the Speedy Trial Act pursuant to 18 U.S.C. §§
 7   3161(h)(4) and General Order 479 (Local Code N), until such time as the Court determines that
 8   the defendant’s mental condition is so improved that the trial may proceed.
 9
10   IT IS SO ORDERED.
11
12   Dated: October 21, 2020
                                                             Troy L. Nunley
13
                                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Evidentiary    -3-           U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
